Dear Mr. Spruel:
Your opinion request directed to Attorney General Richard P. Ieyoub raises the following issue for our review:
     Does the law prohibit an individual from concurrently holding the position of superintendent for a gravity drainage district while serving as a member of a parish school board?
You relate that the superintendent for the Gravity Drainage District Number 5 of Ward 4 of Calcasieu Parish is hired by the Board of Commissioners of the district; presumably, this position constitutes full-time employment. Further, this person also holds the local elective office of parish school board member.
The provisions of the Dual Officeholding and Dual Employment Law of this state, LSA-R.S. 42:61, et seq., governs our response. LSA-R.S. 42:63(D) provides in pertinent part:
     No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . . LSA-R.S. 42:63(D).
The law prohibits an individual from simultaneously holding local elective office and employment within the same political subdivision.  The law permits an individual to hold local elective office and employment in a separate political subdivision.  Both the school board and the gravity drainage district are separate political subdivisions as defined in LSA-R.S. 42:62(9).  For this reason, we conclude that the law permits an individual to concurrently hold the positions in question.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ 93-495